In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-13-00077-CV



    EVELYN MITCHUM AND ALL OTHER OCCUPANTS OF
7144 CANYON RIDGE DRIVE, DALLAS, TEXAS 75227, Appellants

                              V.

            WELLS FARGO BANK, N.A., Appellee



         On Appeal from the County Court at Law No. 5
                     Dallas County, Texas
               Trial Court No. CC-13-03197-E




          Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Evelyn Mitchum filed her notice of appeal in this Dallas County1 forcible detainer action

June 11, 2013. The record was due September 11, 2013. After this Court ordered that it be filed,

the clerk’s record in this matter was filed October 1, 2013.

        When no reporter’s record was timely filed, we contacted the court reporter, who

informed us that there had been no request for preparation of the reporter’s record. We then sent

Mitchum a letter October 2, reminding her that, even though she was entitled to a free reporter’s

record, it was still her responsibility to request that one be prepared. We gave her ten days to

take action and warned her that, if we did not receive information within ten days showing that

she had taken some action in this matter, the case could be subject to dismissal for failure to

prosecute the appeal.

        On October 11, we received a brief letter from Mitchum. The letter was not responsive to

our request but stated instead that Mitchum had “requested complete & accurate recovery

concerning [her] case against Wells Fargo Mortgage.”




1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on
any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2
       After the latest time period expired, our clerk’s office again contacted the court reporter

and was informed that Mitchum had not yet contacted her. We have received no reporter’s

record and no communication from Mitchum responsive to our October 2 correspondence.

Pursuant to Rule 42.3(b), (c) of the Texas Rules of Appellate Procedure, we dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 42.3 (b), (c).




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:       October 22, 2013
Date Decided:         October 23, 2013




                                                 3